In an action inter alla for medical malpractice to recover damages for personal injuries sustained by the infant plaintiff and medical expenses, etc., incurred by his father, defendant Mary Immaculate Hospital appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County, entered July 14, 1972, as is against it and in favor of plaintiffs, upon a jury verdict which was reduced on plaintiffs’ consent (pursuant to the trial court’s decision ordering a new trial unless such consent were given) from $85,000 to $47,500 as to the infant plaintiff and from $5,000 to $2,500 as to the father. Judgment affirmed insofar as it is against appellant and in favor of the infant plaintiff’s father, James Ludden, Sr., individually, without costs. Judgment reversed, on the law, insofar as it is against appellant and in favor of the infant plaintiff, and, as between the infant plaintiff and appellant, action severed and new trial granted as to damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, the infant plaintiff, by his natural guardian, shall serve and file in the office of the clerk of the trial court a written stipulation consenting further to reduce the verdict as to him to $35,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs. This court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. In our opinion, the verdict for the infant plaintiff, as reduced by consent, was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Martuseello, Latham and Shapiro, JJ., concur.